DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Title
The present title “Headsets for telephones (earphone and microphone combined)” seems to suggest that the application is claiming more than one design. Because the title should define the article as a single entity, the following title is recommended:
-- Telephone Headset -- 
Applicant is not required to correct the above-noted formal matter but may wish to do so to place the application in better form.
Reproductions
The reproductions are objected to for the following:
The reproductions are not in compliance with AI 404 because the background is neither neutral nor plain. The background of the reproductions are muddled and marbled. See annotations below for an example. Correction is required to show the background of ALL of the reproductions as neutral or plain.

    PNG
    media_image1.png
    485
    780
    media_image1.png
    Greyscale

Rejection under 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C.112, the applicant) regards as the invention. 
The claim is indefinite and non-enabling for the following:
There are inconsistencies between the views of the drawings that are so great that the overall appearance of the design is unclear (MPEP § 1504.04), specifically:
In reproduction 1.3, at point “B”, there is a circular feature, whereas in reproduction 1.4, at point “B”, there is no circular feature. Further, in reproduction 1.2, at point “C”, there is a circular feature, whereas in reproduction 1.3, at point “C”, there is no circular feature. See all annotations below. Does the claimed design include circular features at point “B” and “C” or not? It cannot be known without the use of conjecture.

    PNG
    media_image2.png
    605
    838
    media_image2.png
    Greyscale

The visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP §
1504.04), specifically:
Portion A: The exact shape and configuration of portion A on the top of the article (see annotations below) cannot be determined based on the disclosure provided. Based on the illustration provided, it is not possible to determine the shape and configuration of these portions. These portions are shown only in a single planar view, and their three-dimensionality cannot be determined. The single views of these features do not clearly distinguish between contours and planar surfaces nor does it explain the differences in depth between surfaces. It is impossible to understand the transitions between the various surfaces that are shown. For example, are all of the discrete pieces portion A is comprised of coplanar with each other or with adjacent surfaces? Are they recessed? And if they're recessed, it cannot be known how much based on the illustration provided.

    PNG
    media_image3.png
    443
    776
    media_image3.png
    Greyscale

Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and non-enabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the article shown in broken lines form no part of the claimed design or a statement that the portions of the article shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121). 
Matter excluded from the claim: Hague Administrative Instructions Section 403: 
(a) Matter which is shown in a reproduction but for which protection is not sought may be indicated
(i) in the description referred to in Rule 7(5)(a) and/or
(ii) by means of dotted or broken lines or coloring.
A response is required in reply to the Office action to avoid abandonment of the application.

Replacement Reproductions
Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended drawing should not be labeled as "amended." If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.

Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAM KWON whose telephone number is (571)272-9081. The examiner can normally be reached Monday - Friday, 8:30 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.K./
Examiner
Art Unit 2914


/BARBARA FOX/Supervisory Patent Examiner, Art Unit 2914